OFFICE    OF THE   ATTORNEY    GENERAL     OF   TEXAS

                               AUSTIN




Xoaorablo George 8. $hrppartl
Oanptmller of Publlo Aooount.8
AuLurrtin,.
       Texas
Dear Slra




         Pour -letterof Dee
dapartmW&tup083 the QUOBtio
          18 it within the                         & Qepwtmeat head to
teapornrily pl*o* a                                 whioh at the tiar the
plaeommt unt uQe                                    a orrtaia given tLa0
le the future this                                  bL8 hea@uartrra.
                                                   3oaate Ml1 4387,hot8
QS the   46th   Le(t

                                            1    not pay, nna     a0
                                                of the dopart-
                                            oternmmt      &all




                            o? 'stationing' employees 18 one vhlbh
                            wily to the blsarettoa        af the &part-


it aannat ba said t&t olrouartmoer   may aot exist  W&I   would
@8t%fJ a tI#8pOrRry as#iglU4etit
                               rather thrn a OhsfIge Of 8t8tiOB,
though it hnd bum bo%deil by the departsont heab that at a
later date a psraaaent obange oi rtatlon would bo lr r e0td
            The papem ~~~~p~ttytgg JQUF wmr              inamt6      merely
that   Che mployes u&a placed en terpalralyasrlgnaent              to the
                                                                               25



      Bonorable O8orge R. Bhoppud,   Pagr B


      El Pa80 oiiI.oeduring the latter half of lorember &s        derlgaated
      h8adquarterr rsmainlng In Harllngrn aurrng the fuil loath of
      llovembrr; an& that on Daormber 1 an aotual ahange of hea6quarters
      rroa Harlingon to the IclPa80 offloe ua8 effecrtad by lotlon o?
      the department head. Thlr infolrstlon I8 Inmft~olent to lh8u
      upon it8 iaor a violation a? th8 proriaionclof Senate Bill 4B7
      quoted above. A aora full developmrgt of the irots will b8
      aeorrauy to dotmmlno the questIon of 8 porrlble violation
      of the prorIrion OS the Approprlatlon Bill quoted.
                The document8 enolored wtth yonr letter      ue   lutonred
--.   to you herewIth.
                                          Your* +*I7 trosr
                                     ATTOIWCX 6EWSAL   OI TEXAl

                                     B,        &245&i&
                                               A. Y. ~aIr8hlld
                                                     As*i*taat

      RWTtdb
                        APPROVEDJAN 13, 1941
      Bnolo8uro